Terminal Disclaimer
The terminal disclaimers filed on March 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,144,455; 9,265,561; 10,166,064 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
REASONS FOR ALLOWANCE
The following is a copy of an examiner’s statement of reasons for allowance in the December 21, 2021 communication: 
During the search of the prior art, a number of references were identified by the Examiner which disclosed an electrosurgical device comprising a pair of end effectors with a power supply having the claimed circuit components for delivering power during vessel fusing. Baker (U.S. Pat. No. 6,113,598, see IDS) and Gines (U.S. Pat. No. 6,033,399, see IDS) references which were also cited in parent applications, now U.S. patents (U.S. Pat. No 9,144,455, U.S. Pat. No. 9,265,561 and U.S. Pat. No. 10, 166,064) were found to be particularly pertinent to independent claim 1. 
While Baker teaches providing an electrosurgical instrument configured to denature proteins and form a biological glue/welding/sealing between from about 1 second to about 30 seconds (col. 12, ln. 19-24) by delivering an RF power signal between 0.50 and 30.0 watts (col. 8, ln. 13-15), it fails to disclose, teach, and/or suggest the specific parameters of the output current and the output voltage such that the power delivered to the tissue is configured to seal the tissue in 3 seconds of less. 
While Gines teaches a power supply for controlling the output power of the electrosurgical generator to provide a seal in 3 seconds or less, it fails to provide a reliable vessel 
Baker/Gines combination, whether alone or in combination with another piece of art does not disclose, teach, suggest, or make obvious a system for vessel fusing, capable of applying a power signal, the power signal having no more than 80 Volts RMS, and less than 2 Amps RMS, the power signal configured to seal the tissue positioned between the pair of jaws in 3 seconds of less as required independent claim 1. Accordingly, claims 2-8 are allowable as being dependent on independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/2/2022